DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-3 and 5 are objected to because of the following informalities:  the recitation “the reference-gas introduction layer” in each claim should read “the porous reference-gas introduction layer” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0284053 A1) (provided in Applicant’s IDS filed on March 18, 2021) (hereinafter “Watanabe-1”) and further in view of Reinhardt et al. (US 2011/0056270 A1), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Watanabe-1 teaches a sensor element (a sensor element 101, Fig. 3, para. [0079]; the reference characters of Fig. 2 are used to describe the same corresponding parts of Fig. 3 herein) comprising:
an element body having an oxygen-ion-conductive solid electrolyte layer and provided with a measurement-object gas flow section therein (six oxygen ion conductive solid electrolyte layers 1-6 with a measurement-object gas flowing portion therein from a gas inlet 10 to a third internal space 60, Figs. 2-3, para. [0032], [0035]);
a measurement electrode disposed in the measurement-object gas flow section (a measurement electrode 44 disposed in the measurement-object gas flowing portion, Figs. 2-3, para. [0055]);
a measurement-object-gas side electrode disposed on the element body (an outer pump electrode 23 provided on an upper surface of the second solid electrolyte layer 6, Figs. 2-3, para. [0039]);
a reference electrode disposed inside the element body (a reference electrode 42 formed between the third substrate layer 3 and the first solid electrolyte layer 4, Fig. 3, para. [0037]);
a reference-gas introduction section having a reference-gas introduction space and a porous reference-gas introduction layer (a cavity 43 and a porous atmosphere introduction layer 248, Fig. 3, para. [0079], [0082]), the reference-gas introduction space being open outward of the element body (the cavity 43 is provided inwardly from the rear end face of the sensor element 101, Fig. 3, para. [0079]); and
a heater (a heater portion 70, Figs. 2-3, para. [0062]).
The limitations “introducing a measurement-object gas and causing the measurement-object gas to flow therethrough,” “comes into contact with the measurement-object gas,” “introducing a reference gas serving as a reference for detecting specific gas concentration in the measurement-object gas into the element body,” and “causing the reference gas to flow from the reference-gas introduction space to the reference electrode” are intended use limitations. The limitations “heats the element body,” “a limiting current A as a limiting current when oxygen is pumped out from a periphery of the reference electrode to a periphery of the measurement-object-gas side electrode is 30 µA or lower,” and “A×Ra as a product of a diffusion resistance Ra [/mm] of the reference-gas introduction space and the limiting current A is 50,000 or smaller” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Watanabe-1 teaches that the measurement-object gas flowing portion introduces a measurement-object gas and flows the measurement-object gas therethrough (Figs. 2-3, para. [0038]), so the measurement-object gas flowing portion is capable of the limitation “introducing a measurement-object gas and causing the measurement-object gas to flow therethrough.” Watanabe-1 also teaches that the outer pump electrode 23 is exposed to the measurement-object gas in the external space (Figs. 2-3, para. [0039], [0076]), so the outer pump electrode is capable of the recitation “comes into contact with the measurement-object gas.” Watanabe-1 also teaches the cavity 43 introduces a reference gas as a reference for detecting a specific gas concentration of the measurement-object gas (Fig. 3, para. [0079], [0087]), so the cavity is capable of the recitation “introducing a reference gas serving as a reference for detecting specific gas concentration in the measurement-object gas into the element body.” Watanabe-1 also teaches that the porous atmosphere introducing layer 248 causes the reference gas to flow from the cavity 43 to the reference electrode 42 (Fig. 3, para. [0012], [0079]), so the porous atmosphere introducing layer is capable of the recitation “causing the reference gas to flow from the reference-gas introduction space to the reference electrode.” Watanabe-1 also teaches that the heater portion 70 heats the sensor element 101 (Figs. 2-3, para. [0062]), so the heater portion is capable of the recitation “heats the element body.” Watanabe-1 also teaches that a limiting current value when oxygen is pumped from around the reference electrode 42 to around the outer pump electrode 23 is from 5 to 30 µA (para. [0015], [0018], [0072], [0074], [0082]), so the sensor element is capable of the recitation “a limiting current A as a limiting current when oxygen is pumped out from a periphery of the reference electrode to a periphery of the measurement-object-gas side electrode is 30 µA or lower.”
Examiner further notes that Watanabe-1 teaches the cavity 43 (Fig. 3, para. [0079]), and that the limiting current value when oxygen is pumped from around the reference electrode 42 to around the outer pump electrode 23 is from 5 to 30 µA (para. [0015], [0018], [0072], [0074], [0082]). Watanabe-1 is silent with respect to the dimensions of the cavity 43, and therefore fails to teach wherein A×Ra as a product of a diffusion resistance Ra [/mm] of the reference-gas introduction space and the limiting current A is 50,000 or smaller.
Reinhardt teaches a sensor element for determining at least one physical property of a gas mixture in at least one gas chamber (abstract). Reinhardt teaches an open discharge air channel 240 having a length of 35 mm to 60 mm and a rectangular cross-sectional area of 20∙10-3 mm2 to 120∙10-3 mm2 (Fig. 4B, para. [0012]-[0015]). As evidenced by Applicant’s specification, Ra can be determined by diving the length of the reference-gas introduction space by an average cross-sectional area (see para. [0082] of the instant US PGPub). Thus, Reinhardt teaches that Ra of the open discharge air channel ranges from 291.7/mm to 3,000/mm due to the disclosed lengths and cross-sectional areas. Reinhardt teaches that the dimensions of the open discharge air channel 240 effectively prevent contaminants from reaching the reference electrode 412 (Fig. 4B, para. [0017], [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of the cavity of Watanabe-1 to have a length of 35 mm to 60 mm and a cross-sectional area of 20∙10-3 mm2 to 120∙10-3 mm2 such that Ra is 291.7/mm to 3,000/mm as taught by Reinhardt because it would prevent contaminants from reaching the reference electrode (Reinhardt, Fig. 4B, para. [0017], [0046]). Therefore, Modified Watanabe-1 teaches that A×Ra is 1,458.5 to 90,000, and thus is capable of the recitation “A×Ra as a product of a diffusion resistance Ra [/mm] of the reference-gas introduction space and the limiting current A is 50,000 or smaller.” Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).
Regarding claim 4, the limitation “the limiting current A is 20 µA or lower” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Watanabe-1 teaches that the limiting current value when oxygen is pumped from around the reference electrode 42 to around the outer pump electrode 23 is from 5 to 30 µA (para. [0015], [0018], [0072], [0074], [0082]), so the sensor element is capable of the recitation “the limiting current A is 20 µA or lower.” Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).
Regarding claim 6, the limitation “wherein A×Ra is 41,000 or smaller” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Watanabe-1 teaches that A×Ra is 1,458.5 to 90,000 (Watanabe-1, para. [0015], [0018], [0072], [0074], [0082], Reinhardt, Fig. 4B, para. [0012]-[0015], see modification supra), and thus is capable of the recitation “wherein A×Ra is 41,000 or smaller.” Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).
Regarding claim 7, Modified Watanabe-1 teaches a gas sensor comprising the sensor element according to claim 1 (a gas sensor 100 comprising the sensor element 101, Figs. 1 & 3, para. [0026], [0070]; see rejection of claim 1 supra).
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe-1 in view of Reinhardt, as evidenced by Applicant’s specification with respect to claim 1, as applied to claim 1 above, and further in view of Watanabe et al. (US 2018/0284056 A1) (hereinafter “Watanabe-2”), as evidenced by Applicant’s specification with respect to claims 2-3.
Regarding claim 2, Modified Watanabe-1 teaches that the upper surface of the porous atmosphere introduction layer 248 is exposed in the cavity 43 (Fig. 3, para. [0079]). Modified Watanabe-1 is silent with respect to the dimensions of the porous atmosphere introduction layer 248, and therefore fails to teach wherein an exposed area S as an area of a part of the reference-gas introduction layer exposed to the reference-gas introduction space is 10 mm2 or larger. As evidenced by Applicant’s specification, the exposed area S is the upper surface of the reference-gas introduction layer that is exposed to the reference-gas introduction space, and does not include the area of the rear end surface of the reference-gas introduction layer (see para. [0086] of the instant US PGPub).
Watanabe-2 teaches a sensor element including a porous reference gas introduction layer 48 for introducing a reference gas as a reference for detecting a specific gas concentration of a measurement-object gas from an entrance and allowing the reference gas to flow to a reference electrode 42 (abstract, Figs. 2-3, para. [0089]). Watanabe-2 teaches that the total length of the atmosphere introduction layer 48 is 60.97 mm (Figs. 2-3, para. [0089]). Watanabe-2 teaches that a position 88% of the total length from the entrance portion 48c toward the inside is defined as the partition position Ps (Fig. 3, para. [0089]), so a length of the back side portion 48a is 7.32 mm, and a length of the entrance side portion 48b is 53.65 mm. Watanabe-2 teaches that the width of the back side portion 48a was 2.26 mm, and the width of the entrance side portion 48b was 0.50 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of the exposed area of the porous atmosphere introduction layer of Modified Watanabe-1 to have a length of 53.65 mm and a width of 0.5 mm as taught by Watanabe-2 in order to yield the predictable result of introducing a reference gas and allowing the reference gas to flow to the reference electrode (Watanabe-2, abstract, Figs. 2-3, para. [0089]). Additionally, generally, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). Therefore, Modified Watanabe-1 teaches that the exposed area S of the part of the porous atmosphere introduction layer 248 exposed to the cavity 43 is 26.83 mm2.
Regarding claim 3, Modified Watanabe-1 teaches wherein a volume Ca of the cavity 43 is 0.7 mm3 to 7.2 mm3 (Watanabe-1, Fig. 3, para. [0079], Reinhardt, Fig. 4B, para. [0012]-[0015], see modification supra). Modified Watanabe-1 teaches the porous atmosphere introduction layer 248 (Fig. 3, para. [0079]). Modified Watanabe-1 is silent with respect to the dimensions of the porous atmosphere introduction layer 248, and therefore fails to teach wherein a volume ratio Cp/Ca of a volume Cp of the reference-gas introduction layer to a volume Ca of the reference-gas introduction space is 0.87 or lower.
Watanabe-2 teaches a sensor element including a porous reference gas introduction layer 48 for introducing a reference gas as a reference for detecting a specific gas concentration of a measurement-object gas from an entrance and allowing the reference gas to flow to a reference electrode 42 (abstract, Figs. 2-3, para. [0089]). Watanabe-2 teaches that the total length of the atmosphere introduction layer 48 is 60.97 mm (Figs. 2-3, para. [0089]). Watanabe-2 teaches that a position 88% of the total length from the entrance portion 48c toward the inside is defined as the partition position Ps (Fig. 3, para. [0089]), so a length of the back side portion 48a is 7.32 mm, and a length of the entrance side portion 48b is 53.65 mm. Watanabe-2 teaches that the width of the back side portion 48a was 2.26 mm, and the width of the entrance side portion 48b was 0.50 mm. Watanabe-2 teaches that the diffusion resistance Ra of the back side portion 48a was 2800[/cm] (280/mm), and the diffusion resistance Rb of the entrance side portion 48b was 38000[/cm] (3800/mm) (Fig. 3, para. [0089]). As evidenced by Applicant’s specification, the diffusion resistance can be determined by diving the length by an average cross-sectional area, and the cross-sectional area is the product of thickness and width (see para. [0082] of the instant US PGPub), so the thickness can be determined by diving the length by the product of the width and diffusion resistance. Thus, the thickness of the back side portion 48a was 0.012 mm, and the thickness of the entrance side portion 48b was 0.028 mm. Therefore, the total volume of the atmosphere introduction layer 48 including both the back side portion 48a and the entrance side portion 48b is 0.95 mm3.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of the porous atmosphere introduction layer of Modified Watanabe-1 to have a volume Cp of 0.95 mm3 as taught by Watanabe-2 in order to yield the predictable result of introducing a reference gas and allowing the reference gas to flow to the reference electrode (Watanabe-2, abstract, Figs. 2-3, para. [0089]). Additionally, generally, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). Therefore, Modified Watanabe-1 teaches that the volume ratio Cp/Ca is from 0.13 to 1.36. Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).
Regarding claim 5, Modified Watanabe-1 teaches the porous atmosphere introduction layer 248 (Fig. 3, para. [0079]). Modified Watanabe-1 is silent with respect to the porosity of the porous atmosphere introduction layer 248, and therefore fails to teach wherein a porosity P of the reference-gas introduction layer is between 1% and 30% inclusive.
Watanabe-2 teaches a sensor element including a porous reference gas introduction layer 48 for introducing a reference gas as a reference for detecting a specific gas concentration of a measurement-object gas from an entrance and allowing the reference gas to flow to a reference electrode 42 (abstract, Figs. 2-3, para. [0089]). Watanabe-2 teaches that the porosity of the porous material forming the atmosphere introduction layer 48 is set within the range of 10 to 50 vol %.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity of the porous atmosphere introduction layer of Modified Watanabe-1 to be 10 to 50 vol % as taught by Watanabe-2 in order to yield the predictable result of introducing a reference gas and allowing the reference gas to flow to the reference electrode (Watanabe-2, abstract, Figs. 2-3, para. [0089]). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794         

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699